Citation Nr: 0218725	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  02-00 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an effective date earlier than September 5, 
1991, for grant of a 100 percent disability rating for 
posttraumatic stress disorder.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1970 to August 
1971.

This appeal arises from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, that denied entitlement to an 
effective date earlier than September 5, 1991 for a 100 
percent rating for posttraumatic stress disorder (PTSD).  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for an earlier effective date.

The veteran had requested a hearing before a Board member; 
however, he later withdrew the request.

In February 2002, the veteran wrote to the Board, 
requesting reconsideration of the effective date for PTSD.  
In a March 2002 letter, a representative of the Board 
informed the veteran that a motion for reconsideration 
would be entertained if the veteran would clearly set 
forth the alleged error or other basis for the motion and 
set forth the date of the Board decision that he desired 
be reconsidered.  The veteran sent no further information 
on that matter to the Board.  Thus, there appears to be no 
motion for reconsideration of a prior Board decision 
pending at this time.


FINDINGS OF FACT

1.  A final Board decision of May 1991 denied a rating 
higher than 30 percent for PTSD.  

2.  A July 15, 1991 VA clinical report indicates that PTSD 
had become 100 percent disabling. 

3.  The RO received the veteran's claim for an increased 
rating for PTSD within a year of the July 15, 1991 
clinical report. 


CONCLUSION OF LAW

The criteria for an effective date of July 15, 1991, for a 
100 percent evaluation for PTSD are met, as that date 
represents the date of a VA report reflecting that an 
increase in severity of PTSD had occurred and the 
veteran's claim for increase was received within one year 
of the date of that VA medical record.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400(o)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an October 1986 decision, the Board granted service 
connection for PTSD.  Thereafter, the RO assigned a 30 
percent rating effective from November 1983.  In April 
1988, the veteran requested an increased rating, which was 
denied in a July 1988 RO rating decision.  That decision 
was subsumed by a March 1990 Board decision, which 
affirmed the denial of a rating in excess of 30 percent 
for PTSD.  In May 1990, the RO again denied an increased 
rating for PTSD.  The veteran appealed that decision.  

In March 1991, the RO received additional VA clinical 
records dated, the most recent of which is dated January 
15, 1991, and notes some PTSD counseling.  

In a May 1991 Board decision, an increased rating for PTSD 
was again denied.  The Board mailed a copy of the decision 
and instructions on how to appeal that decision to the 
veteran and to his representative.  He did not appeal.  

On September 5, 1991, the RO received a VA vocational 
rehabilitation specialist's report wherein the veteran was 
described as "demonstrably unable to obtain or retain 
employment" due to PTSD.  The report itself is dated July 
15, 1991.  A representative had submitted the report along 
with a cover sheet noting that this is a "claim for 
benefits".  At various times thereafter, the RO received 
VA clinical records dated from January 1991.  

In March 1992, the RO denied a rating in excess of 30 
percent for PTSD.  The veteran appealed to the Board.  
While on remand from the Board, in February 1995 the RO 
assigned a 50 percent rating for PTSD effective from 
September 5, 1991.  

After receiving the 50 percent rating, the veteran 
withdrew his appeal; however, in April 1995, he requested 
that the 50 percent rating be made retroactive to 1987.  
In a June 1996 rating decision, the RO denied an earlier 
effective date and immediately issued a supplemental 
statement of the case on the issue.  In July 1996, the 
veteran submitted a VA Form 9.  

In January 1999, the RO issued another rating decision 
denying an earlier effective date.  

In February 2000, the Board granted a 100 percent 
schedular rating for PTSD, but did not address the earlier 
effective date issue.  In May 2000, the RO issued a rating 
decision that assigned an effective date of September 5, 
1991, for the 100 percent rating for PTSD.  

In August 2000, the veteran requested that the 100 percent 
rating be made effective from November 1983.  His basis 
for that claim was that he had suffered from PTSD prior to 
1983.  

In August 2001, the RO denied the claim for an earlier 
effective date.  In December 2001, the RO issued a 
statement of the case supplying the statutes and 
regulations pertinent to the assignment of effective 
dates.  In his substantive appeal, the veteran alleged 
clear and unmistakable error on the part of VA for not 
applying the benefit of the doubt.  

II.  Legal Analysis

The RO has met its duty to inform the veteran and assist 
in the development of the claim under the provisions of 38 
U.S.C.A. § 5103, 5103A (West Supp. 2002).  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  All 
relevant evidence has been obtained to the extent 
possible.  In addition, notice was given of the 
information or evidence necessary to substantiate the 
claim by virtue of a statement of the case that supplied 
the relevant statute and regulations governing the 
assignment of effective dates.  The veteran was afforded 
the opportunity for a hearing, which he declined.  The 
Board determines that no reasonable possibility exists 
that further assistance would aid in the substantiation of 
the issue decided below.  See 38 U.S.C.A. § 5103A; 
Bernard v. Brown, 4 Vet. App. 384 (1993).

It must be determined whether there is a prior final 
decision on the issue of a disability rating for PTSD that 
would limit assigning an effective date earlier than 
September 5, 1991.  In this case, the Board denied an 
increased rating above 30 percent for PTSD in two 
decisions dated in March 1990 and May 1991.  While the 
veteran has argued for a 1971 effective date for 
compensable rating and for a 1983 effective date for a 100 
percent schedular rating, he has not made any specific 
claim of clear and unmistakable error (CUE) in either of 
the above mentioned Board decisions.  Thus, they will not 
be reviewed for CUE.  See 38 C.F.R. § 20.1404(b) (2002); 
see also Russell v. Principi, 3 Vet. App. 310, 313 (1992).

The Board notes that because the veteran did not appeal 
the May 1991 Board decision, it is final.  It may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered, except as provided in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 2002).  Section 5108 authorizes VA to reopen a 
disallowed claim if new and material evidence is 
presented.  

Except as otherwise provided, the effective date of an 
award based on a claim for an increased disability rating 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred 
if the claim is received within one year from such date; 
otherwise, the effective date will be the date of receipt 
of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).

Under the former provisions of Diagnostic Code 9411, a 100 
percent evaluation is warranted when: 1) the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the 
community; 2) the veteran exhibits totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
or 3) there is demonstrable inability to obtain or retain 
employment.

The Board based its May 1991 decision on the evidence of 
record.  It appears that a January 15, 1991 VA mental 
hygiene clinic report is the most recent medical evidence 
considered in the May 1991 Board decision.  Subsequent to 
the May 1991 Board decision, however, other VA clinical 
reports dated from January 1991 were added to the claims 
files.  Thus, the question arises as to whether any VA 
medical report dated between January 15, 1991 and 
September 5, 1991, shows an increase in the severity of 
the veteran's PTSD, which would provide a basis to assign 
an effective date earlier than September 5, 1991, for a 
higher PTSD rating.  

Clinical records of weekly visits to a VA PTSD facility 
dated from January 1991 and not considered in the May 1991 
Board decision reflect periodic PTSD support group 
therapy; however, these reports do not show an increase in 
the severity of the veteran's PTSD prior to July 1991.  
For example, a January 24, 1991 entry reflects that the 
veteran presented with a casual, appropriate appearance.  
The evaluator noted that the veteran exhibited minimum 
manifestations of paranoia.  The assessment was PTSD, 
stable.  An April 15, 1991 entry reflects that the veteran 
was dissatisfied with the quality of relationships in his 
life.  He appeared to be casual, friendly, and reality-
based.  The assessment was PTSD, psychological.  Weekly 
contact was to continue.  A June 24, 1991 report reflects 
that the veteran did not want to continue medication for 
schizophrenia and that he denied that he had 
schizophrenia.  In sum, these reports do not indicate a 
worsening of the veteran's PTSD.  

In contrast to the above mentioned reports, in a July 8, 
1991 VA treatment note, an examiner described the veteran 
as fatigued, irritable, glassy eyed, and incongruent.  On 
July 11, a VA counselor felt that the veteran displayed 
poor insight and judgment and stated that the veteran's 
psychological condition appeared to be becoming 
symptomatic.  A VA report dated July 15, 1991, clearly 
indicates that the veteran's PTSD would preclude 
employment.  Thus, the July 15, 1991 report shows an 
increase in the severity of the veteran's PTSD (then rated 
30 percent disabling).  The RO received that report, along 
with a claim for increased benefits, on September 5, 1991. 

The Board finds from the above facts that the veteran's 
PTSD did become 100 percent disabling on or about July 15, 
1991, and that he did, within a year of that date, submit 
a claim for an increased rating.  Applying 38 C.F.R. 
§ 3.400(o)(2), VA is to assign the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 
one year from such date.  The evidence therefore supports 
an effective date of July 15, 1991, for assignment of a 
100 percent rating for PTSD. 


ORDER

An effective date of July 15, 1991, for a 100 percent 
schedular rating for PTSD is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

